Exhibit 10.1
 
FINAL RELEASE AND SETTLEMENT AGREEMENT




This agreement is made to be effective as of the 11th day of September, 2007, by
and between Tidelands Oil & Gas Corporation (“TIDE”), a Nevada corporation
having its principal office at 1862 Bitters Road, Building No. 1, San Antonio,
Bexar County, Texas 78248, its wholly owned subsidiary, Tidelands Exploration &
Production, Inc. (“TEPI”), a Texas corporation; Michael Ward and Royis Ward
(“WARD”) individuals residing at 13707 Bluffgate, San Antonio, Bexar County,
Texas 78216; Bentley Energy Corp. (“BENTLEY”) located at _________________, San
Antonio, Bexar County, Texas; and Regency Energy, Inc. (“REGENCY”) located at
____________________, San Antonio, Bexar County, Texas.  TIDE, TEPI, WARD,
BENTLEY and REGENCY are collectively referred to herein as the “Parties.”


RECITALS


WHEREAS, WARD served as a Director of, and as the President and Chief Executive
Officer of TIDE; and


WHEREAS, there was a disagreement between WARD and the other Directors of TIDE
regarding the financial and operational governance of the company; and


WHEREAS, WARD resigned as a director and officer of TIDE and further resigned
from all manager, director, and/or officer positions of all subsidiaries of TIDE
on or about December 8, 2006; and


WHEREAS, TIDE and WARD executed an agreement effective December 8, 2006
(“AGREEMENT”), a true and correct copy of which is attached hereto as Exhibit
No. 1, to resolve all remaining matters between them in an amicable fashion and
finalizing WARD’s separation from TIDE; and


WHEREAS, in July 2006, TIDE formed its wholly owned subsidiary, TIDELANDS
EXPLORATION & PRODUCTION, INC. (“TEPI”); and,


WHEREAS, on or about July 9, 2006, TEPI entered into an agreement with REGENCY
for a fifty percent (50%) interest in a twenty-four (24) mile natural gas
pipeline located in Medina, Atascosa, and Bexar Counties; and


WHEREAS, in connection with the transaction, TEPI entered into a Participation
Agreement and a Joint Operating Agreement with REGENCY; and


WHEREAS, TIDE has invested the sum of $510,000.00 pursuant to the terms of the
Participation Agreement and/or the Joint Operating Agreement; and


WHEREAS, by correspondence dated February 20, 2007, TIDE advised WARD of a
dispute pursuant to the AGREEMENT alleging that WARD owed TIDE the approximate
sum of $510,000.00 as a result of its transaction with REGENCY; and


WHEREAS, TIDE and TEPI are in default pursuant to the terms of the Participation
Agreement and/or the Joint Operating Agreement; and


WHEREAS, TIDE has ceased payment of its salary obligations to WARD pursuant to
the terms of the AGREEMENT; and


WHEREAS, the issues and allegations between the Parties are disputed, but the
Parties desire to avoid the cost of litigation and amicably resolve such
disputes;


WHERAS, TIDE has sued WARD, BENTLEY and REGENCY; and


WHEREAS, WARD has agreed to assume the past, present and future obligations of
TEPI pursuant to the terms of the Participation Agreement and the Joint
Operating Agreement with REGENCY and to pay to TIDE the sum of $280,000.00 on
the terms and conditions set forth herein, and the parties and their respective
directors, officers and agents desire to have no further litigation between
them.


 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
and payments described herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


I.  WARD’S OBLIGATIONS


A.           WARD shall pay to TIDE the sum of $280,000.00, on or before October
1, 2007 in the form of a wire or cashier’s check.


B.           WARD shall bring current, assume and be solely responsible for
performing all of TEPI’s past, present and future obligations pursuant to the
terms of the agreements with REGENCY from and after the date of execution of
this Final Release and Settlement Agreement.


C.           WARD hereby confirms and agrees that all obligations of TIDE in the
December 8, 2006 (Agreement) are hereby released, save and except WARD’s right
of first refusal for purchase of Sonterra as set forth in the Agreement.


D.           WARD, BENTLEY and REGENCY, and each of their officers and directors
hereby release and forever discharge TIDE and TEPI, and its officers, directors
and attorneys, from any and all claims and demands, whether known or unknown,
which they have singularly and collectively against TIDE and TEPI and their
officers and directors.


II.  TIDE’S OBLIGATIONS


A.           TIDE and TEPI shall transfer and assign to WARD or his assigns all
of its right, title and interest in and to the Participation Agreement, the
Joint Operating Agreement (and all oil, gas, and mineral leases in which it has
retained any interest) upon the payment of the sums specified herein by
WARD.  Such transfer and assignment shall be made in the form of the instruments
attached hereto as Exhibit No. 2.


B.           TIDE, its officers and directors, hereby acknowledge and warrant
that WARD has fulfilled, satisfied and/or paid all obligations and/or sums due
TIDE pursuant to the terms of the AGREEMENT.  TIDE, its officers and directors,
hereby release and forever discharge WARD, REGENCY and BENTLEY from any and all
claims and/or demands, whether known or unknown, which TIDE has or which TIDE
could assert arising pursuant to the terms of the AGREEMENT, save and except
that TIDE is not releasing herein any liability imposed on TIDE by other third
parties as a result of any action taken by WARD as an individual, officer and/or
director of TIDE prior to the execution of this Agreement and, save and except
any obligation of WARD pursuant to Section II.C., of the AGREEMENT.


C.            TIDE hereby confirms and agrees that all obligations of WARD in
the December 8, 2006 Agreement are hereby released, save and except obligations
under the first right of refusal set forth in the Agreement.


D.            TIDE, its Officers and Directors further confirm and agree that in
the event that WARD and/or any of his assigns or successors in interest at any
time, sells, conveys, assigns or transfers all or any part of the interest being
acquired hereby, TIDE, it Officers, Directors, assigns or successors in interest
shall have no right, interest or claim in and to any of the proceeds received,
and will make no claim seeking recovery of any sums from WARD.  In consideration
of TIDE agreeing to this paragraph, WARD warrants and represents presently there
are no parties contemplating purchasing the interest being acquired by WARD
hereunder.


All parties hereto will dismiss with prejudice (upon performance of all parties’
obligations hereunder) Cause Nos. 2007-CI-07451 and 2007-CI-11661, both pending
in Bexar County, Texas.
 

 
III.  MUTUAL OBLIGATIONS


A.           Governing Law.  This Final Release and Settlement Agreement shall
be construed according to the laws of the State of Texas.  Any action brought
under this Final Release and Settlement Agreement, or which is related to this
Final Release and Settlement Agreement, shall be brought in Bexar County, Texas.
 
B.           Assignment.  Neither party may assign this Final Release and
Settlement Agreement without the consent of the other party.  However, TIDE
acknowledges that WARD may assign his rights to an entity owned or controlled by
WARD, but that will not release WARD hereunder from any obligations herein.
 
 
2

--------------------------------------------------------------------------------

 
 
C.           Amendments/Modifications.  This Final Release and Settlement
Agreement may not be amended or modified except in a writing signed by both WARD
and TIDE.


D.           Waiver.  The waiver by either party of a breach or violation of any
provision of this Final Release and Settlement Agreement shall not operate as or
be construed to be a waiver of any subsequent breach hereof.  No waiver will be
effective unless set forth in writing and signed by the party waiving such
provision or breach of this Final Release and Settlement Agreement.


E.           Notices.  Any notice given under this Final Release and Settlement
Agreement shall be sufficient if in writing and mailed, by either registered or
certified mail, return receipt requested, postage prepaid, to a party at the
address set forth in the introduction to this Final Release and Settlement
Agreement.


F.           Severability.  In the event any provision contained herein is
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term hereof, such provision shall be fully severable; this
Final Release and Settlement Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance there from.  In lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as a part hereof a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


G.           Headings.  The captions, headings and arrangements used in this
Final Release and Settlement Agreement are for convenience only and do not
affect, limit or amplify the terms and provisions hereof.


H.           Confidentiality.  TIDE and TIDE’s attorneys or representatives and
WARD and WARD’s attorneys or representatives agree that all of the terms and
amounts included in this Final Release and Settlement Agreement are and forever
shall be kept completely confidential and at no time are TIDE or TIDE’s
attorneys or representatives and/or WARD and WARD’s attorney’s or
representatives to mention, state or otherwise infer to the terms and conditions
or any details of this Final Release and Settlement Agreement, except to the
extent, if any, disclosure is required by law or regulatory authority or to
enforce the terms hereof.


I.           Entire Agreement.  This Final Release and Settlement Agreement
contains the entire understanding among the Parties concerning the subject
matter contained herein.  There are no representations, agreements,
arrange­ments or understandings, oral or written, among or between the parties
hereto, relating to the subject matter of this Final Release and Settlement
Agreement, which are not fully expressed herein.




_______________________________________
MICHAEL WARD




_______________________________________
ROYIS WARD
TIDELANDS OIL & GAS CORPORATION




By: ____________________________________
JAMES B. SMITH, President




TIDELANDS EXPLORATION & PRODUCTION, INC.




By: ____________________________________
JAMES B. SMITH, President




BENTLEY ENERGY CORP.




By: ____________________________________
Name: __________________________________
Title: ___________________________________




REGENCY ENERGY, INC.




By: ____________________________________
Name: __________________________________
Title: ___________________________________


 
 
3

--------------------------------------------------------------------------------

 





